
	
		III
		112th CONGRESS
		2d Session
		S. RES. 375
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2012
			Mr. Brown of Ohio (for
			 himself and Mr. Portman) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating the bicentennial of the City of
		  Columbus, the capital city of the State of Ohio.
	
	
		Whereas in 1787, Congress enacted the Northwest Ordinance
			 to settle claims following the American Revolution and begin the westward
			 expansion of our Nation;
		Whereas in 1803, Ohio was admitted as the
			 17th State in the Union, becoming the first
			 territory of the Northwest Ordinance to achieve statehood;
		Whereas in 1812, the Ohio General Assembly was offered
			 land along the Scioto River in Central Ohio to serve as the capital of the
			 State, due to its central location;
		Whereas on February 14, 1812, the Ohio General Assembly
			 officially designated the new capital city as Columbus, in honor of Christopher
			 Columbus;
		Whereas Columbus emerged as a trading and transportation
			 hub through the influence of the Ohio & Erie Canal and the National
			 Highway;
		Whereas on March 3, 1834, 31 years after Ohio achieved
			 statehood, Columbus was officially chartered as a city because of its growing
			 population;
		Whereas during the Civil War, Columbus was home to Camp
			 Chase, a major base for the Union Army that housed 26,000 troops, Camp Jackson,
			 an assembly center for recruits, and Columbus Barracks, which served as an
			 arsenal;
		Whereas Columbus was a major outpost on the Underground
			 Railroad, led by the Kelton family, who assisted fugitive slaves on their road
			 to freedom;
		Whereas in 1870, the Ohio General Assembly used to the
			 Morrill Land Grant Act to create the Ohio Agricultural and Mechanical College,
			 which was renamed the Ohio State University in 1878 and is presently one of the
			 Nation’s premier public universities and an anchor for economic activity in the
			 City of Columbus;
		Whereas Columbus is home to other world-class institutions
			 of higher learning, including Capital University, established in 1830, Columbus
			 College of Art and Design, established in 1879, Pontifical College Josephinum,
			 established in 1888, Franklin University, established in 1902, Mount Carmel
			 College of Nursing, established in 1903, Ohio Dominican University, established
			 in 1911, and Columbus State Community College, established in 1963;
		Whereas Columbus is home to some of the Nation’s earliest
			 schools for Americans living with disabilities, having established the Ohio
			 School for the Deaf in 1829 and the Ohio State School for the Blind in
			 1837;
		Whereas Columbus is of historical importance to the
			 organized labor movement, as one of the Nation’s first federations of labor,
			 the American Federation of Labor, was founded in Columbus in 1886;
		Whereas the American Veterans of Foreign Service, the
			 earliest organization of veterans of foreign wars, was founded in Columbus in
			 1899;
		Whereas in the late 19th
			 century and the early 20th century, Columbus saw the
			 rise of manufacturing and steel businesses, brewers, and cultural and arts
			 institutions, such as the Southern Theatre;
		Whereas leading retail corporations, health care and
			 insurance companies, and financial institutions call Columbus their home,
			 attracted by the city's world-class workforce and cultural outlets;
		Whereas Columbus serves as a leader in cutting-edge
			 medical research and hospital systems through the Ohio State Medical Center and
			 the Arthur James Cancer Hospital and Richard J. Solove Research Institute,
			 Nationwide Children’s Hospital, Mt. Carmel Hospital, Riverside Community
			 Hospital, and Grant Medical Center;
		Whereas Columbus is home to green space and parks that are
			 used as both community gathering locations and to honor pioneers, including
			 Shrum Mound, one of the last remaining conical burial mounds in the United
			 States, which dates back more than 2,000 years;
		Whereas Columbus is also home to the Midwest’s largest
			 Fourth of July Festival and the famed Ohio State Fair;
		Whereas Columbus combines excellence in art and culture
			 with professional sports teams such as the Columbus Clippers, the Columbus
			 Crew, and the Columbus Blue Jackets;
		Whereas Columbus is Ohio’s most populous city and the
			 15th largest city in the United States, as well as
			 one of the fastest growing cities in the Eastern United States;
		Whereas February 14, 2012, marks the
			 200th anniversary of the founding of Columbus, Ohio;
			 and
		Whereas the citizens of Columbus will commemorate a
			 year-long bicentennial celebration with the theme of Honor the Past.
			 Celebrate the Present. Envision the Future.: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)celebrates the
			 bicentennial anniversary of the founding of the City of Columbus, the capital
			 of the State of Ohio; and
			(2)honors the
			 important economic, cultural, educational, and artistic contributions that the
			 people of Columbus have made to this Nation over the past 200 years.
			
